DECISION
The application of the above-named defendant for a review of the sentence of 15 years and 2 years concurrent for Criminal Sale and Possession of Dangerous Drugs, imposed on February 28, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Gregory C. Taylor of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.